DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-40 are rejected under 35 U.S.C. 103 as being unpatentable over WO’477 (WO 2013/117477) in view of JP’304 (JP 06-305304), JP’981 (JP 10-053981), and DE’962 (DE 2450962).  
US 2015/0007922 is a US equivalent to WO’477 and is relied as an English language translation to WO’477. Paragraphs cited in the office action were derived from the US equivalent documents.

Regarding claims 26-28, WO’477 teaches a radial tire comprising a tread, two sidewalls, two beads, a carcass, and a belt.  The belt comprises 3 superposed layers of reinforcers each embedded in a thickness of rubber (FIG. 2).  The claimed first layer reads on first layer 10a which comprises reinforcers orientated at an angle ± 5 degrees with respect to the circumferential direction and made of heat-shrinkable textile material ([0044]). The heat-shrinkable textile material of the first reinforcers is a polyester having a mean envelope diameter D1 between 0.40 mm and 0.70 mm, preferably between 0.45 and 0.65 mm ([0049]). WO’477 discloses the first reinforcers made of heat-shrinkable textile material may adopt any known shape.  They may be elementary monofilaments of large diameter, multifilament fibers (consisting of a plurality of elementary filaments of small diameter, typically less than 30 microns), textile folded yarns formed of several fibers twisted together, textile cords formed of several fibers or monofilaments cabled or twisted together ([0076]).  The claimed second layer and third layer reads on second layer 10b and third layer 10c, respectively. Both the second layer and third layer comprise reinforcers orientated at an angle of 10-30 degrees with respect to the circumferential direction ([0045]-[0047]).  The reinforcers of the second and third layers are opposite each other and are steel monofilaments (which is individual steel monofilaments which are not cabled together) having a diameter between 0.20 mm and 0.50 mm ([0050]).   
WO’477 does not recite the first reinforcers made of heat-shrinkable textile material are unitary multifilament fibres each twisted individually on themselves according to a twist T greater 100 turns per meter.  However, JP’304 teaches a tire comprising a band layer disposed outside a belt layer.  JP’304 teaches the band layer having a composite cord (“reinforcer”) formed of nylon filaments 12 and polyester filaments 13.  The nylon filaments are pre-twisted to form a nylon strand.  The polyester filaments are pre-twisted to form a polyester strand.  Then, the nylon strand and the polyester stand are twisted together ([0009]-[0010], [0017]).  JP’304 teaches the filaments (i.e. unitary multifilament fibres each twisted individually on themselves) having a pre-twist of 20-60 twists per 10 cm, which is 200-600 twists per meter.  JP’304 teaches such a composite cord for the band layer suppresses the lifting of the tread, yields better adhesion to rubber, prevents band cords from peeling, and enhances durability in high speed running performance ([0016]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’477 with all or part of the first reinforcers made of heat-shrinkable textile material that are “unitary multifilament fibres each twisted individually on themselves according to a twist T greater than 100 turns per meter” (claim 26), twist T between 100-450 turns per meter (claim 27), and twist T between 120-350 turns per meter (claim 28) since JP’304 provides a pneumatic tire with a band layer formed of a composite cord comprising a nylon strand and a polyester strand wherein each strand is a unitary multifilament fibre that has been twisted on themselves at 200-600 twists per meter for the benefits of suppressing the lifting of the tread, yielding better adhesion to rubber, preventing band cords from peeling, and enhancing durability in high speed running performance.
WO’477 is silent to disclosing the steel monofilaments are covered with a sheath of thermoplastic material wherein the sheath is further provided with a resorcinol-formaldehyde-latex type (RFL) adhesive layer facing each layer of rubber with which it is in contact.  However, JP’981 teaches a belt layer of a pneumatic tire comprising steel cords covered by a sheath layer of a synthetic resin (“thermoplastic polymer”) for the benefits of improving adhesion and corrosions resistance ([0028-0031], abstract) wherein the synthetic resin may be epoxy resin, phenol resin, urea resin, melamine resin, alkyd resin, polyester resin, polyamide resin, or acrylic resin ([0013]).  The sum thicknesses of the synthetic resin material is set to 10-500 μm ([0011]).  And, in the same field of endeavor of tire cord reinforcements, DE’962 teaches a steel cord reinforcement being coated with a first layer of polyvinyl acetate coating (a thermoplastic polymer) and then a second layer of RFL-type adhesive in order to enhance cord-rubber adhesion and improve tear out force.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the steel monofilaments of the second and third layers of WO’477 with:
a sheath of thermoplastic polymer that is polyamide or a polyester having a glass transition temperature Tg higher than 20°C,
the sheath having a stiffness between that of the steel monofilaments and that of each layer of rubber with which the sheath and the steel monofilaments are coated,
the sheath provided with an adhesive layer that is resorcinol-formaldehyde-latex type facing each layer of rubber with which it is in contact, and 
the heat shrinkable textile material of the first reinforcers comprises the same material as the thermoplastic polymer of the sheath 
since WO’477 teaches the heat-shrinkable textile material (first reinforcers) may be polyester ([0067]) and steel monofilaments for the second and third reinforcers, and JP’981 teaches a tire comprising a belt having steel cords covered by a sheath coating layer that may be polyester resin for the benefits of improving adhesion and corrosions resistance ([0028-0031], abstract) and DE’962 teaches a tire cord reinforcement made of a steel cord coated with a first layer of a thermoplastic polymer and a second layer of RFL-type adhesive in order to enhance cord-rubber adhesion and improve tear out force and thermoplastic polymers including polyesters would inherently have a glass transition temperature as claimed.  Specifically, the sheath stiffness limitation would reasonably be satisfied since WO’477 teaches steel monofilaments embedded in rubber and JP’981 teaches covering steel cords with a sheath coating layer that may be polyester resin which are the same material used by the instant application. 
Regarding claims 29-30, the claimed linear densities would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Table 2 working example 1 of JP’304 discloses a composite cord comprising a nylon strand of 840 deniers (93.3 tex) and a polyester strand with 1000 deniers (111.1 tex).
Regarding claims 31-32, the claimed D1 ranges would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since WO’477 discloses D1 between 0.40 mm and 0.70 mm, preferably between 0.45 and 0.65 mm. 
Regarding claims 33-34, see [0070] of WO’477.
Regarding claims 35-37, see [0064] of WO’477.
Regarding claim 38, see [0067] of WO’477. 
Regarding claims 39-40, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide all of the first reinforcers having the same construction in view of WO’477’s teachings of [0068] and [0076] and an official notice taken that a pneumatic tire comprising a belt layer having reinforcers that are the same as one another is well-known and conventional.  
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        07/13/2022